                  Case 4:21-cv-02846-HSG Document 26 Filed 09/03/21 Page 1 of 2



 1                                       UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                       )
     MATTHEW PRICE, et al.                               )   Case No: 4:21-cv-02846-HSG
 4                                                       )
                                         Plaintiff(s),   )   APPLICATION FOR
 5                                                       )   ADMISSION OF ATTORNEY
             v.
                                                         )   PRO HAC VICE ; ORDER
 6                                                       )   (CIVIL LOCAL RULE 11-3)
     APPLE INC.                                          )
 7                                       Defendant(s).   )
                                                         )
 8
          I, Raj N. Shah                           , an active member in good standing of the bar of
 9
      the State of Illinois         , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Apple Inc.                                   in the
      above-entitled action. My local co-counsel in this case is Isabelle Ord                           , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                   LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13     DLA Piper LLP (US)                                      DLA Piper LLP (US)
       444 West Lake Street, Suite 900                         555 Mission Street, Suite 2400
14     Chicago, Illinois 60606                                 San Francisco, California 94105
       MY TELEPHONE # OF RECORD:                               LOCAL CO-COUNSEL'S TELEPHONE #    OF RECORD:
15     (312) 368-8904                                          (415) 836-2536
       MY EMAIL ADDRESS OF RECORD:                             LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16     raj.shah@dlapiper.com                                   isabelle.ord@dlapiper.com
         I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 6244821.
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
20   Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: August 26, 2021                                    /s/Raj N. Shah
22                                                                            APPLICANT
                                                                DLA PIPER LLP (US)
23
                                       ORDER GRANTING APPLICATION
24                           FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Raj N. Shah                                is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
     designated in the application will constitute notice to the party.
27
     Dated: 9/3/2021
28                                                              UNITED STATES DISTRICT JUDGE
                                                                HON. HAYWOOD S. GILLIAM JR.
     PRO HAC VICE APPLICATION & ORDER                                                                           October 2012
                                                                                                      American LegalNet, Inc.
                                                                                                      www.FormsWorkFlow.com
Case 4:21-cv-02846-HSG Document 26 Filed 09/03/21 Page 2 of 2
